Citation Nr: 1011397	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07- 15 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE 

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
anxiety, and chemical dependency.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Spector, Law Clerk


INTRODUCTION

The Veteran had active service from October 1968 until July 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota. 

The Board notes that the RO characterized the claim as one 
for service connection for anxiety with chemical dependency. 
Recent case law mandates that a claim for a mental health 
disability includes any mental disability that may reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record. See 
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). Given the 
holding in Clemons, the Board has recharacterized the issue 
of entitlement to service connection for anxiety and chemical 
dependency to the broader issue of entitlement of service 
connection for a psychiatric disability, as is reflected on 
the cover page. See Kowalski v. Nicholson, 19 Vet. App. 171, 
180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); 
Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is 
obligated to review all issues which are reasonably raised 
from a liberal reading of the appellant's substantive appeal, 
including all documents or oral testimony submitted prior to 
the Board decision).


FINDINGS OF FACT
 
1. The evidence does not reflect that the Veteran has a 
current diagnosed disability of posttraumatic stress disorder 
according to the DSM-IV.

2. The evidence does not demonstrate that any currently 
diagnosed acquired psychiatric disorder is related to the 
Veteran's active service.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for 
posttraumatic stress disorder have not been met. 38 U.S.C.A. 
§§ 105, 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.310, (2009).

2. The criteria for a grant of service connection for an 
acquired psychiatric disorder have not been met. 38 U.S.C.A. 
§§ 105, 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in September 2005, May 2007, and 
October 2007 that fully addressed all notice elements.  The 
letter advised the Veteran of the information not of record 
that is necessary to substantiate the claim and informed the 
Veteran of what evidence VA would seek to provide and what 
evidence he was expected to provide.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions, such 
error was harmless given that service connection is being 
denied for an acquired psychiatric disorder, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby). Additionally, notice addressing 
both the rating criteria and effective date provisions were 
provided in a subsequent July 2008 supplemental statement of 
the case to the Veteran. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, private treatment records, and service treatment 
records.  The Veteran submitted private treatment records and 
letters by the Veteran in support of his claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; and (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination for any of the Veteran's claimed 
conditions because he has failed to meet the standard of 
McLendon. Specifically, the Veteran has been advised of the 
need to submit competent medical evidence indicating that he 
has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown. The Veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained. As will be described in greater detail below, the 
record in its whole, after due notification, advisement, and 
assistance to the appellant under the VCAA, does not contain 
competent evidence to suggest that the disorders are related 
to the appellant's military service. Given these matters of 
record, there has been no competent evidence presented 
indicating that "the disability or symptoms may be associated 
with the claimant's active military . . . service." 38 
U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 
(2002). Thus, the Board finds that the information and 
competent medical evidence of record, as set forth and 
analyzed below, contains sufficient competent medical 
evidence to decide the claim and that under such 
circumstances, there is no duty to provide an examination or 
to obtain a medical opinion. 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

Through the Veteran's factual assertions and submissions of 
medical opinion evidence, the Veteran's essential theory of 
entitlement as to service connection may be summarized as: 
(1) service connection for PTSD; (2) service connection for 
anxiety caused by in service alcohol and drug abuse (3) 
service connection for anxiety as a result of an inservice 
motorcycle accident; and (4) service connection for anxiety 
based upon continuity of symptoms since service.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) evidence of a current disability, (2) evidence 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the inservice disease or injury. Pond v. West, 
12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In certain cases, competent lay evidence may 
demonstrate the presence of any of these elements.  Davidson 
v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for certain chronic 
diseases, including psychosis, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309. 38 C.F.R. § 3.384 defines 
psychosis as brief psychotic disorder, delusional disorder, 
psychotic disorder due to general medical condition, 
psychotic disorder, not otherwise specified, schizoaffective 
disorder, schizophrenia, schizophreniform disorder, shared 
psychotic disorder, and substance-induced psychotic disorder. 
38 C.F.R. § 3.384.

Posttraumatic Stress Disorder

During the RO hearing, the Veteran raised a claim for 
posttraumatic stress disorder.    
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records. If VA 
determines that the Veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

A review of the record reflects that the Veteran has never 
been diagnosed with posttraumatic stress disorder. In the 
June 2007 VA outpatient treatment records, the Veteran was 
noted to have questionable posttraumatic stress disorder and 
to see Dr. L.B. for further examination. This alone is not a 
diagnosis under the DSM-IV. In September 2007, after a full 
mental status exam, Dr. L.B. diagnosed the Veteran with panic 
disorder, not posttraumatic stress disorder. Service 
connection may only be granted for a current disability; when 
a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability).  "In the absence of proof of a present 
disability there can be no valid claim."  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Under these circumstances, for the Board to conclude that the 
Veteran has a residual disorder from posttraumatic stress 
that had its origin during service would be speculation, and 
the law provides that service connection may not be granted 
on a resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the letter from the 
RO to him, but he has failed to do so.  A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the Veteran was clearly advised in the letter of the need to 
submit medical evidence of a current disorder and a 
relationship between a current disorder and an injury, 
disease or event in service.  While the Veteran is clearly of 
the opinion that he has PTSD related to service, as a 
layperson, the Veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, service connection for 
posttraumatic stress disorder is not established in the 
absence of competent medical evidence of a current disorder 
and competent medical evidence demonstrating a relationship 
between a current disorder and service. 


Anxiety

The records reflect that the Veteran was diagnosed with 
anxiety disorder by a private physician. Additionally, the 
Veteran has a current disability of Panic Disorder without 
Agoraphobia; history of Polysubstance dependence.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to an acquired psychiatric 
disorder or any symptoms reasonably attributed thereto.  At 
the time of discharge, the clinical evaluation of the 
Veteran's psychiatric system was normal. Therefore, no 
chronic acquired psychiatric disorder was noted in service.
	
	The Veteran, however, never alleged a diagnosed disorder 
inservice. Rather, he has contended that it is: 1) related to 
an inservice motorcycle accident; 2) a lack of control and 
feeling of helplessness; and 3) due to his drug use. In this 
regard, the service treatment records confirm that the 
Veteran was treated in January 1972 for injuries from a 
motorcycle accident. Additionally, the Veteran would be 
competent to discuss and report emotion. Barr v. Nicholson, 
21 Vet. App. 303 (2007). To the extent that the Veteran 
contends drug use will be discussed under separate headings 
below. 
	
The remaining element is competent evidence of a nexus 
linking any acquired psychiatric disorder to the instances 
noted during service.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
However, as noted above, in certain cases, competent lay 
evidence may satisfy any of the required elements.  
"Competent lay evidence" is defined as any evidence not 
requiring that the proponent have specialized education 
training or experience but is provided by a person who has 
the knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.  
38 C.F.R. § 3.159(a)(2).  

The evidence includes a September 1994 letter from a private 
physician. The letter stated that the Veteran suffered a 
stress reaction in relation to his work environment, which 
was marked by increased anxiety and hyper-agitation. The 
doctor stated that it appeared to affect his ability to think 
clearly and to concentrate on, and carry out his tasks. He 
recommended that the Veteran take a short medical leave of 
absence. In May 1995, another letter was sent by the same 
private physician, which stated that the Veteran had 
heightened levels of anxiety. The doctor diagnosed the 
Veteran with an Anxiety Disorder. The report stated the 
Veteran had paranoid like thinking regarding his job. The 
physician stated that given the apparently unstabilized 
circumstances of his job assignment, the unpredictably and 
instability he perceived directly exacerbated his anxiety 
condition and his paranoid-like response to the behaviors and 
motives of at least some of his co-workers. The report never 
tied his current anxiety to his time inservice. 

In a May 2005 VA examination of the bones, the Veteran 
reported anxiety, but explained he had stressors related to 
illnesses of family members. In a September 2007 VA 
outpatient treatment record, the Veteran was seen for Panic 
Disorder without Agoraphobia; history of Polysubstance 
dependence. The report stated that the Veteran had moderate 
family stressors. In the specific section entitled stressors, 
the examiner goes into detail as to what family circumstances 
are causing the Veteran concern. In a January 2007 VA 
outpatient treatment record, the Veteran reported that he has 
flashbacks throughout life about everything, referring to his 
military experience. Knowing this information, the doctor 
continued to point to the Veteran's family problems as his 
stressors, not back to service.

In sum, none of the records link the current anxiety to any 
event or incident of service. Although the Veteran alleged it 
was caused by the motorcycle accident or the feelings of 
helplessness, none of the medical treatment and examination 
records support such findings. The records do not relate the 
Veteran's anxiety to the inservice accident, but to his job 
and family. The January 2007 VA outpatient treatment record 
is the only record that suggests the anxiety is related to 
service. This record only mentioned a flashback and was a 
subjective complaint of the Veteran, not a conclusion by a 
doctor. As previously stated, a majority of the medical 
records reflect the Veteran attributed anziety to other cases 
and furthermore the physicians concluded the anxiety was 
related to other causes, such as the Veteran's job in the 
1990's and family illnesses later on. Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd 
Ed. (1987), pp. 245-46 (many state jurisdictions, including 
the federal judiciary and Federal Rule 803(4), expand the 
hearsay exception for physical conditions to include 
statements of past physical condition on the rational that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant 
has a strong motive to tell the truth in order to receive 
proper care). In sum, these records were for treatment and 
the Board finds them to be more credible.  

Nor is there any evidence of continuity of symptomatology.  
Although the Veteran indicated during an April 2006 hearing 
that he had symptoms during service which continued since his 
discharge from service, The Board finds the Veteran not 
credible. Examination of the evidence reflects that the 
Veteran did not seek treatment for an acquired psychiatric 
disorder until September 1994, a period of approximately 
twenty-two years.  Evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000). Although the Veteran did receive treatment in 1983, 
the records only show treatment of alcohol and drug 
dependency and not a psychiatric disorder. During this 
treatment, the Veteran never once mentioned anything related 
to service. Beginning in the 1970's, the Veteran attended a 
primary care physician when ill. In all these visits, the 
Veteran complained of a rash, abdominal pain, chest pain, and 
many other ailments. Significantly, the Veteran never 
complained of anxiety or any other psychiatric disorder to 
his doctor. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 
245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care). In 
fact, the August 1973 VA examination stated that the Veteran 
had no emotional complaints.

The Veteran's story has continued to change as the appeal 
continued. A statement by the Veteran's representation stated 
that he suffered emotionally from his inservice accident and 
used drugs to self medicate. However, service treatment 
records relect that the Veteran did not state that he had 
anxiety at the time of the accident. In a January 2006 Notice 
of Disagreement letter, the Veteran stated that it was 
insanity and not normal to take LSD, drink, and ride a 
motorcycle. He also stated that for a person to sign up for 
service in order to receive schooling and fails to go to 
school, you'd have to have mental problems for this to occur. 
However, in a letter to his wife in January 1972, while in 
the hospital for his accident, the Veteran talks about 
getting information on and attending college. Additionally, 
the Veteran claimed he had anxiety in service because he had 
no control over anything. He stated that if he didn't have 
mental conditions he wouldn't have tried to escape through 
using drugs and alcohol. However, while in treatment, the 
Veteran did not allege it was due to service. See Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).

The Veteran's statements that he has had continued anxiety 
since service are not credible. In this case, the Board 
attaches greater probative weight to the clinical findings of 
the August 1973 VA examiner, the May 1995 private medical 
reports and the VA treatment records, that are skilled, 
unbiased professionals, than to the statements provided by 
the Veteran as to continuity of symptomatology. Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, 
facial plausibility of the testimony, and the consistency of 
the witness testimony). 

Therefore the preponderance of the evidence is against the 
Veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Alcohol and Drug Dependency

The Veteran also seeks service connection for chemical 
dependency, including alcohol and drugs. He contends that 
that his dependency is primarily the result of not having any 
control inservice and using in order to escape. The Veteran's 
representation alleged that the Veteran used drugs and 
alcohol to self medicate. 

Generally, VA law and regulations preclude a grant of service 
connection for a disability that originated due to substance 
abuse, as that is deemed to constitute willful misconduct on 
the part of the Veteran. See 38 U.S.C.A. § 105; 38 C.F.R § 
3.301(d); see also, VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 
(June 9, 1999). There is a limited exception, however, when 
there is clear medical evidence that the alcohol or drug 
abuse is secondary to a primary service connected disability. 
Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001). Here 
the Veteran has not even claimed that his alcoholism or drug 
abuse is secondary to or is caused by any primary service 
connected disorder. Although he stated his alcohol and drug 
abuse was a form of self-treatment for anxiety related to 
service, as discussed in detail above, service connection has 
not been established for this issue. Furthermore, to the 
extent the Veteran claims service connection alcohol abuse, 
the law is clear that compensation cannot be paid for any 
disability that is the result of abuse of alcohol or drugs or 
for primary drug or alcohol dependency. Consequently, because 
service connection for primary alcohol and drug dependency is 
precluded by law, the appeal must be denied.

Therefore the preponderance of the evidence is against the 
Veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder (PTSD), anxiety, and 
chemical dependency is denied.



____________________________________________
L.M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


